224 F.2d 720
CITY OF KANSAS CITY, KANSAS, et al., Appellants,v.Guy A. THOMPSON, Trustee, Missouri Pacific Railroad Company, Debtor.
No. 15371.
United States Court of Appeals Eighth Circuit.
July 29, 1955.

Appeal from the United States District Court for Eastern District of Missouri.
J. Milton Sullivant, Chas. W. Brenneisen, Jr., James D. Howell and John K. Dear, Kansas City, Mo., for appellants.
W. F. Lilleston, Wichita, Kan., and Thomas T. Railey, St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed at costs of appellants, on stipulation of parties.